Citation Nr: 1533227	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  11-23 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a stomach disability.

3.  Entitlement to increases in the ratings assigned for cervical discogenic disc disease (cervical spine disability), currently assigned "staged" ratings of 10 percent prior to October 10, 2011 and 20 percent from that date.

4.  Entitlement to a compensable rating for Raynaud's Phenomena of the hands.


ATTORNEY FOR THE BOARD

J. Chapman



INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984 and from January 2008 to January 2009.  He also had additional service in the Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss and a stomach disability; awarded service connection for a cervical spine disability and assigned a 10 percent rating, effective January 26, 2009; and continued a 0 percent rating for Raynaud's Phenomena.  In June 2013, the RO assigned a 20 percent staged rating for the Veteran's cervical spine disability, effective October 10, 2011.  This rating decision also continued a 0 percent rating for Raynaud's Phenomena and again denied service connection for bilateral hearing loss and a stomach disability.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Initially, the Board notes that the Veteran submitted a "Notice of Decision - Fully Favorable" into the record indicating that he is receiving Social Security Administration (SSA) disability benefits.  Records pertaining to the award of such benefits are constructively of record, and as they may contain pertinent information, attempts to secure them should be made.  Further, in a May 2013 statement, the Veteran indicated that he is receiving treatment at the VA Medical Center in San Juan, Puerto Rico.  He requested that records be obtained.  A review of the record reflects that VA treatment records dated through August 2013 are associated with the record.  Accordingly, efforts should be made to obtain any outstanding and/or updated treatment records.

Regarding the matter of service connection for bilateral hearing loss, the Veteran contends that he developed hearing loss as a result of exposure to noise trauma in service.  Military personnel records show that he served as a Calvary scout and a traffic management coordinator in service.  Based on these military occupations, it is likely that he was exposed to noise in service.  [The Board notes that the Veteran was previously awarded service connection for tinnitus as due to noise exposure in service.]  A review of the Veteran's service treatment records indicates that on December 2008 audiogram, a hearing loss disability in both ears was shown.  In August 2010, a physical profile record (for Reserves service) notes that the Veteran has a hearing deficit and should avoid exposure to loud environmental noise.  An August 2010 audiogram indicates that the Veteran has a bilateral hearing loss disability.  However, on April 2011 VA audiological examination, a hearing loss disability was not shown.  Considering this evidence, the Board finds that a VA examination to obtain a medical opinion regarding whether the Veteran has a current hearing loss disability and if so, the etiology of such disability is warranted. See McLendon v. Nicholson, 20 Vet. App. 27 (2007).

Regarding the matter of a stomach disability, the Veteran contends that he has gastroesophageal reflux disorder (GERD)/gastritis due to service.  An August 1981 service treatment record notes treatment for an acute episode of gastroenteritis.  A March 2009 treatment record (2 months after the Veteran's discharge from his second period of service) notes treatment for acute gastritis.  Other postservice treatment records, including VA examination reports, note diagnoses of GERD.  Based on this information, the Board finds that a VA examination to obtain a medical opinion regarding the etiology of any currently diagnosed stomach disability is warranted.  See McLendon, 20 Vet. App. at 27.  Moreover, the Veteran has alleged that his stomach condition may be due to the medications he takes for his service-connected orthopedic conditions.  See September 2011 statement.  As such, a secondary opinion should also be obtained.

Finally, the Veteran has alleged that higher ratings are warranted for his service-connected cervical spine disability and Raynaud's Phenomena.  He was last examined by VA to assess the severity of these disabilities in October 2011.  As this appeal is being remanded for additional development, the Board finds that updated VA examinations to assess the current severity of these disabilities are necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record from SSA a copy of the Veteran's award of SSA disability benefits and copies of all medical records considered in connection with such award.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  

2.  Secure for the record copies of any (and all) updated clinical records of any VA treatment (and specifically from the VA Medical Center in San Juan, Puerto Rico) the Veteran has received regarding the claimed disabilities on appeal.

3.  After completion of directives #1-2, schedule the Veteran for an examination address the etiology of his hearing loss.  Following examination of the Veteran and review of his record, the examiner should respond to the following:

(a)  Does the Veteran have a current hearing loss disability as defined by VA?  The examiner should discuss the findings on August 2010 audiogram and April 2011 VA examination report.

(b)  If so, is the Veteran's hearing loss at least as likely as not (a 50% or greater probability) related to his service, to include due to exposure to acoustic trauma therein?

(c)  If the examiner finds that the Veteran's hearing is unrelated to his service, he/she should reconcile this with the finding that the Veteran's tinnitus has been found related to noise exposure during service.

The examiner must explain the rationale for any opinions given.

4.  After completion of directives #1-2, schedule the Veteran for an examination to address the etiology of any stomach disability diagnosed during the pendency of the appeal.  Following examination of the Veteran and review of his record, the examiner should respond to the following:

(a)  Please indicate all diagnosed stomach disability entities, to specifically include GERD.

(b)  As to each stomach disability entity diagnosed, is it at least as likely as not (a 50% or greater probability) that such is directly related to his service, to include due to the complaints/treatment for gastroenteritis noted therein?

(c)  If any stomach disability entity diagnosed is not found directly related to service, is it at least as likely as not (a 50% or greater probability) that the diagnosed entity was caused or permanently aggravated beyond the natural progression of the disease by the medications used to treat the Veteran's service-connected orthopedic disabilities (to include lumbar discogenic disc disease, fibromyalgia, cervical discogenic disc disease, and left knee degenerative joint disease and instability)?

The examiner must explain the rationale for any opinions given.

5.  After completion of directives #1-2, schedule the Veteran for appropriate examinations to determine the current severity of his cervical spine disability and Raynaud's Phenomena.  The record, to include this remand, must be made available to and reviewed by the examiners.  The examiners should specifically discuss the Veteran's reported impairment and discuss the functional limitation caused by these disabilities.

6.  Arrange for any further development suggested by the development ordered above.

7.  Thereafter, review the record and readjudicate the Veteran's claims.  If any remains denied, in whole or in part, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



